 



Exhibit 10.1
THIRD ADDITIONAL CLOSING AGREEMENT
     THIS THIRD ADDITIONAL CLOSING AGREEMENT (this “Agreement”) is made as of
March 17, 2006, among (i) Infinity Energy Resources, Inc., a Delaware
corporation (“Infinity”), (ii) HFTP Investment L.L.C. (“HFTP”) and AG Offshore
Convertibles, Ltd. (“AG Offshore”), (iii) Gaia Offshore Master Fund, Ltd.
(“Gaia”) and Leonardo, L.P. (“Leonardo”) and (iv) Consolidated Oil Well
Services, Inc., a Kansas corporation (“Consolidated”), CIS-Oklahoma, Inc., a
Kansas corporation (“CIS”), Infinity Oil & Gas of Wyoming, Inc., a Wyoming
corporation (“Infinity-Wyoming”), Infinity Oil & Gas of Kansas, a Kansas
corporation (“Infinity-Kansas”) and Infinity Oil and Gas of Texas, Inc., a
Delaware corporation (“Infinity-Texas,” and together with Consolidated, CIS,
Infinity-Wyoming, Infinity-Kansas and Infinity-Delaware, the “Subsidiaries”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Securities Purchase Agreement (as defined
below).
W I T N E S S E T H:
     WHEREAS, Infinity (successor by merger to Infinity, Inc.), HFTP, AG
Offshore and AG Domestic Convertibles, L.P. (“AG Domestic”) entered into that
certain Securities Purchase Agreement (as further amended, restated,
supplemented or otherwise modified from time to time, the “Securities Purchase
Agreement”) dated as of January 13, 2005;
     WHEREAS, pursuant to Section 1(b) of the Securities Purchase Agreement,
Infinity has the right, subject to the satisfaction of certain conditions, to
sell Additional Notes and Additional Warrants to the Buyers thereunder;
     WHEREAS, pursuant to the First Additional Closing Agreement, dated as of
September 7, 2005, among HFTP, Gaia, AG Offshore, the Subsidiaries and the other
parties named therein (the “First Additional Closing Agreement”), AG Offshore
acquired the right and obligations of AG Domestic existing under the Transaction
Documents with respect to any and all future sales of Additional Notes and
Additional Warrants by Infinity pursuant to the Securities Purchase Agreement;
     WHEREAS, on March 14, 2006, Infinity delivered an Additional Sale Election
Notice with respect to the sale of Additional Notes and Additional Warrants to
HFTP and AG Offshore under the Securities Purchase Agreement (the “Additional
Sale Election Notice”);
     WHEREAS, pursuant to the Additional Sale Election Notice, Infinity has
separately requested from HFTP, Gaia, AG Offshore and Leonardo certain waivers
of conditions in connection with the Additional Note Issuance (as defined
below);
     WHEREAS, each of HFTP and AG Offshore separately desires to assign its
rights to purchase the Additional Notes and Additional Warrants referenced in
the Additional Sale Election Notice to Gaia and Leonardo, respectively, and each
of Gaia and Leonardo, severally and not jointly, desires to assume such rights;
and

1



--------------------------------------------------------------------------------



 



     WHEREAS, Infinity desires to sell, and Gaia and Leonardo, severally and not
jointly, desire to purchase, Additional Notes in an original aggregate principal
amount of $8,000,000 and related Additional Warrants upon the terms and
conditions set forth herein and in the Securities Purchase Agreement (the
“Additional Note Issuance”), in accordance with the Schedule of Buyers set forth
on Exhibit A hereto (the “Additional Schedule of Buyers”).
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned agrees as follows:
     1. Additional Issuance.
          (a) The Additional Closing Date with respect to the Additional Note
Issuance shall be the date hereof. On such Additional Closing Date, subject to
the satisfaction (or waiver) of all of the conditions set forth herein and in
Sections 1(b), 1(d), 6(b) and 7(b) of the Securities Purchase Agreement,
Infinity shall issue and sell to each of Gaia and Leonardo, and each of Gaia and
Leonardo severally agrees to purchase from Infinity, (I) Additional Notes in the
principal amount set forth opposite its name on the Additional Schedule of
Buyers, along with (II) the related Additional 115% Warrants with respect to the
number of Additional Warrant Shares equal to the quotient (rounded to the
nearest whole number, with 0.5 rounded up) of (A) 28% of the original principal
amount of the Additional Notes purchased thereby at the Additional Closing,
divided by (B) the Warrant Exercise Price (as defined in the Additional 115%
Warrants) on the Additional Closing Date, and (III) the related Additional 140%
Warrants with respect to the number of Additional Warrant Shares equal to the
quotient (rounded to the nearest whole number, with 0.5 rounded up) of (X) 27%
of the original principal amount of the Additional Notes purchased thereby at
the Additional Closing, divided by (Y) the Warrant Exercise Price (as defined in
the Additional 140% Warrants) on the Additional Closing Date (the “Third
Additional Closing”). Infinity hereby acknowledges and agrees that such purchase
by each of Gaia and Leonardo of such Additional Notes and related Additional
Warrants shall satisfy in full any obligations of any of Gaia, Leonardo, HFTP
and AG Offshore under the Securities Purchase Agreement and the other
Transaction Documents with respect to the Additional Sale Election Notice.
          (b) For purposes of Section 4(h) of the Securities Purchase Agreement
in connection with the Third Additional Closing, each Buyer’s Reimbursement
Allocation Percentage shall be as set forth on the Additional Schedule of
Buyers, rather than the Schedule of Buyers attached to the Securities Purchase
Agreement.
     2. Assignment of Additional Note Issuance Rights and Obligations.
          (a) AG Offshore hereby transfers and assigns to Leonardo, and Leonardo
hereby accepts and assumes, and agrees to be bound by, all of the rights and
obligations of AG Offshore now or hereafter existing under the Transaction
Documents, with respect to the Additional Note Issuance and any and all future
sales of Additional Notes and Additional Warrants by Infinity pursuant to the
Securities Purchase Agreement, as if Leonardo had originally been party to the
Transaction Documents in place of AG Offshore (as such rights and obligations
were assigned to and assumed by AG Offshore pursuant to the First Additional

2



--------------------------------------------------------------------------------



 



Closing Agreement). Infinity and the Subsidiaries hereby acknowledge and consent
to the assignment by AG Offshore to Leonardo set forth and described in this
Section 2(a), and agree that, accordingly, AG Offshore shall have no rights or
obligations with respect to the Additional Note Issuance or any future sales of
Additional Notes and Additional Warrants by Infinity pursuant to the Securities
Purchase Agreement. The parties hereto agree that Leonardo shall be deemed a
“Buyer” under the Securities Purchase Agreement, an “Investor” under the
Registration Rights Agreement, and a “Lender” under each of the Security
Agreement, the Guaranty and the Pledge Agreement and shall be entitled to all of
the rights, and subject to all of the obligations, thereof thereunder with
respect to the Additional Note Issuance and any future sales of Additional Notes
and Additional Warrants by Infinity pursuant to the Securities Purchase
Agreement. In connection with being deemed a Lender for purposes of the Security
Agreement, Leonardo consents and agrees to be bound by the provisions of
Section 5.12 of the Security Agreement applicable to each Lender thereunder and
affirms the appointment of Promethean Asset Management L.L.C. as collateral
agent for the Buyers on its behalf pursuant to the terms thereof.
          (b) HFTP hereby transfers and assigns to Gaia, and Gaia hereby accepts
and assumes, and agrees to be bound by, each of the Transaction Documents to
which HFTP is a party and all of the rights and obligations of HFTP now or
hereafter existing under the Transaction Documents with respect to the
Additional Notes and related Additional Warrants to be purchased by Gaia as
provided in Section 1(a) hereof, as if Gaia had originally been party to the
Transaction Documents in place of HFTP. Infinity and the Subsidiaries hereby
acknowledge and consent to the assignment by HFTP to Gaia set forth and
described in this Section 2(b), and agree that, accordingly, HFTP shall have no
rights or obligations with respect to the Additional Note Issuance. The parties
hereto agree that Gaia shall be deemed a “Buyer” under the Securities Purchase
Agreement, an “Investor” under the Registration Rights Agreement, and a “Lender”
under each of the Security Agreement, the Guaranty and the Pledge Agreement and
shall be entitled to all of the rights, and subject to all of the obligations,
thereof thereunder with respect to the Additional Note Issuance.
     3. Limited Waiver of Conditions. For purposes of the Additional Note
Issuance and Third Additional Closing described in Section 1(a) only, each of
Gaia and Leonardo hereby separately and not jointly waive (i) the conditions to
the Additional Closing set forth in Section 1(b)(A) of the Securities Purchase
Agreement; provided, however, that in no event shall such waiver serve to except
the aggregate principal amount of the Additional Note Issuance described in
Section 1(a) hereof from the conditions set forth in Section 1(b)(A) of the
Securities Purchase Agreement with respect to any proposed sale of Additional
Notes by Infinity following the date hereof, and (ii) the requirement in Section
1(d) of the Securities Purchase Agreement that the Additional Closing Date occur
on the tenth Business Day following delivery of the Additional Sale Election
Notice. The limited waiver set forth in this Section 3(a) is not, and shall not
be deemed to be, a waiver of such conditions with respect to any other
Additional Closing or under any other circumstance or a waiver of any other
condition, requirement, provision or breach of the Securities Purchase Agreement
or any other Transaction Document.

3



--------------------------------------------------------------------------------



 



     4. Revisions to Series of Additional Notes.
          (a) Each of Infinity, Gaia and Leonardo agree that, for purposes of
the Additional Note Issuance and Third Additional Closing described in Section
1(a) only, certain definitions of each of the Notes comprising the Series of
Notes to be issued at the Third Additional Closing (the “Third Additional
Closing Notes”) shall be revised from that contained in the form of Additional
Note attached to the Securities Purchase Agreement as Exhibit B thereto, as
amended by the First Additional Closing Agreement (the “Form Additional Note”).
Accordingly:
               (1) the definition of Fixed Maturity Date set forth in
Section 2(a)(xiii) of the Third Additional Closing Notes shall be revised by
substituting the following definition for the definition therefor set forth in
the Form Additional Note:
““Fixed Maturity Date” means September 17, 2007; provided, however, in the event
that the principal amount of Notes of this or any other Series is, in one or a
series of transactions, reduced by at least $5,000,000 during the period
beginning on March 18, 2006 and ending on September 17, 2006, pursuant to (A)
redemption by the Company pursuant to a Company Alternative Redemption (as
defined in Section 7(a)) (other than pursuant to a Mandatory Compliance
Redemption (as defined in Section 13)) with a Company Alternative Redemption
Date (as defined in Section 7(a)) on or prior to September 17, 2006, or
(B) conversion by the holders of the Notes pursuant to a Company Alternative
Conversion (as defined in Section 8(a)) (other than pursuant to a Mandatory
Compliance Conversion (as defined in Section 13)) for which the Company
Alternative Conversion Period (as defined in Section 8(a)) ends on or prior to
September 17, 2006 (such reduction described in clauses (A) and (B) immediately
above being referred to as a “Six-Month Redemption/Conversion”), then the “Fixed
Maturity Date” shall mean September 17, 2009; provided, further, that if a
Six-Month Redemption/Conversion occurs and there has been a Maturity Date
Extension, then the “Fixed Maturity Date” shall mean September 17, 2010.”; and
               (2) the definition of Maturity Date Extension set forth in
Section 2(a)(xxiv) of the Third Additional Closing Notes shall be revised by
substituting the following definition for the definition therefor set forth in
the Form Additional Note:
““Maturity Date Extension” means the holders of Notes representing at least
two-thirds (2/3) of the aggregate principal amount of the then outstanding Notes
that are of the same Series as this Note, have (A) received a notice from the
Company no earlier than sixty (60) days, and no later than thirty (30) days
prior to September 17, 2008 (which notice the Company may deliver on only one
occasion with respect to such Series of Notes), requesting the holders of such
Series of Notes to extend the Fixed Maturity Date by twelve (12) months and
(B) within ten (10) Business Days of receipt of the notice described in clause
(A) (such 10-Business-Day Period, the “Response Period”), agreed in writing to

4



--------------------------------------------------------------------------------



 



extend the Maturity Date of all the Notes of such Series by twelve (12) months,
(provided that, for the avoidance of doubt, if the Company does not receive such
written agreement within the Response Period from the requisite holders of the
Notes of such Series, such requested extension shall be deemed denied and the
Fixed Maturity Date shall not be extended); provided, however, that the Company
shall not have the right to request a Maturity Date Extension, and the holders
of Notes shall not grant or be deemed to have granted a Maturity Date Extension,
and the Fixed Maturity Date shall not be or be deemed to be extended unless and
until a Six Month Redemption/Conversion shall have occurred.”
               (b) Other than as set forth in this Section 4, the Third
Additional Closing Notes shall remain identical to the Form Additional Note. In
the event of any conflict between the terms and provisions of the
Form Additional Note and the terms and provisions of this Section 4, the terms
and provisions of this Section 4 shall prevail.
     5. Independent Nature of Gaia and Leonardo. The obligations of each of Gaia
and Leonardo hereunder are several and not joint with the obligations of the
other, and neither of Gaia nor Leonardo shall be responsible in any way for the
performance of the obligations of the other hereunder. Each of Gaia and Leonardo
shall be responsible only for its own agreements and covenants hereunder. The
decision of each of Gaia and Leonardo to purchase the Third Additional Closing
Notes and the Additional Warrants to be issued at the Third Additional Closing
(the “Third Additional Closing Warrants”) pursuant to this Agreement has been
made by such party independently of the other and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of Infinity or any of the Subsidiaries
which may have been made or given by the other or by any agent or employee of
the other, and neither of Gaia or Leonardo nor any of its respective agents or
employees shall have any liability to the other (or any other person or entity)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein, and no action taken by Gaia or Leonardo
pursuant hereto or thereto, shall be deemed to constitute Gaia and Leonardo as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that Gaia and Leonardo are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated
hereby. Each of Gaia and Leonardo shall be entitled to independently protect and
enforce its rights, including the rights arising out of this Agreement, Third
Additional Closing Notes or the Third Additional Closing Warrants, and it shall
not be necessary for the other to be joined as an additional party in any
proceeding for such purpose.
     6. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. The successors and assigns of such entities shall include, without
limitation, their respective receivers, trustees or debtors-in-possession.
     7. Further Assurances. Infinity hereby agrees from time to time, as and
when requested by HFTP, Gaia, AG Offshore or Leonardo, to execute and deliver or
cause to be executed and delivered, all such documents, instruments and
agreements, including financing statements, secretary’s certificates, stock
powers and irrevocable transfer agent instructions, and

5



--------------------------------------------------------------------------------



 



to take or cause to be taken such further or other action as HFTP, Gaia, AG
Offshore or Leonardo may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Agreement and the Transaction
Documents.
     8. Definitions. All words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, and the use of the word
“including” in this Agreement shall be by way of example rather than limitation.
     9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
     10. Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
     11. Merger. This Agreement and the Transaction Documents represent the
final agreement of each of the parties hereto with respect to the matters
contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or prior or subsequent oral agreements, among any of
the parties hereto.
     12. Execution in Counterparts. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
     13. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
[Remainder of page intentionally left blank; Signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the day and year first set forth above.

         
INFINITY ENERGY RESOURCES, INC.
 
 
 
   
By:
  /s/ James A. Tuell
 
   
Name:
  James A. Tuell
 
   
Title:
  President and CEO
 
   
 
   
CONSOLIDATED OIL WELL SERVICES, INC.
 
 
 
   
By:
  /s/ Timothy A. Ficker
 
   
Name:
  Timothy A. Ficker
 
   
Title:
  VP, CFO, and Secretary
 
   
 
   
CIS-OKLAHOMA, INC.
 
 
 
   
By:
  /s/ James A. Tuell
 
   
Name:
  James A. Tuell
 
   
Title:
  CEO and President
 
   
 
   
INFINITY OIL & GAS OF WYOMING, INC.
 
 
 
   
By:
  /s/ James A. Tuell
 
   
Name:
  James A. Tuell
 
   
Title:
  President
 
   
 
   
INFINITY OIL & GAS OF KANSAS, INC.
 
 
 
   
By:
  /s/ James A. Tuell
 
   
Name:
  James A. Tuell
 
   
Title:
  President
 
   
 
   
INFINITY OIL AND GAS OF TEXAS, INC.
 
 
 
   
By:
  /s/ James A. Tuell
 
   
Name:
  James A. Tuell
 
   
Title:
  President
 
   

 



--------------------------------------------------------------------------------



 



         
HFTP INVESTMENT L.L.C.
 
 
 
   
By: Promethean Asset Management L.L.C.
Its: Investment Manager
 
 
 
   
By:
  /s/ Robert J. Brantman
 
   
Name:
Title:
  Robert J. Brantman
Partner and Authorized Signatory
 
   
GAIA OFFSHORE MASTER FUND, LTD.
 
 
 
   
By: Promethean Asset Management L.L.C.
Its: Investment Manager
 
 
 
   
By:
  /s/Robert J. Brantman
 
   
Name:
  Robert J. Brantman
Title:
  Partner and Authorized Signatory

 



--------------------------------------------------------------------------------



 



         
AG OFFSHORE CONVERTIBLES, LTD.
 
 
 
   
By: Angelo, Gordon & Co., L.P.
Its: Director
 
 
 
   
By:
  /s/ Michael L. Gordon
 
   
Name:
  Michael L. Gordon 
 
   
Title:
  Authorized signatory 
 
   
 
   
LEONARDO,
  L.P.
 
   
By: Leonardo Capital Management, Inc.
Its: General Partner
 
   
 
  By:     Angelo, Gordon & Co., L.P.
Its:     Director
 
   
By:
  /s/ Michael L. Gordon
 
   
Name:
  Michael L. Gordon
 
   
Title:
  Authorized Signature
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDITIONAL SCHEDULE OF BUYERS

                                          Principal                   Investor’s
Legal         Amount of           Reimbursement   Representative’s     Buyer
Address   Additional   Allocation   Allocation   Address and Facsimile Buyer’s
Name   and Facsimile Number   Notes   Percentage   Percentage   Number  
Gaia Offshore Master Fund, Ltd.
  Promethean Asset
Management L.L.C.
17th Floor
55 Fifth Avenue
New York, New York 10003
Attention: Robert J. Brantman
Telephone: (212) 702-5200
Facsimile: (212) 758-9620
Residence: Cayman Islands   $ 4,000,000       50 %     1.17 %   Katten Muchin
Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Mark D. Wood
Telephone: (312) 902-5200
Facsimile: (312) 902-1061
 
                               
Leonardo, L.P.
  c/o Angelo, Gordon & Co.
245 Park Avenue
New York, New York 10167
Attention: Gary I. Wolf
Telephone: (212) 692-2058
Facsimile: (212) 867-6449
Residence:   $ 4,000,000       50 %     0.33 %   Paul, Weiss, Rifkind, Wharton
& Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Douglas A. Cifu
Telephone: (212) 373-3000
Facsimile: (212) 759-3990

 